 

Exhibit 10.2

 

COMMUNITY BANK SHARES OF INDIANA, INC.

COMMON STOCK

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) dated as of April
21, 2014 is made by and between the undersigned subscriber (the “Purchaser”),
and Community Bank Shares of Indiana, Inc., an Indiana corporation (the
“Company”).

 

RECITALS

 

1.           The Company is conducting a private placement (the “Offering”) of
1,120,950 shares of common stock, par value $0.10 per share (the “Common
Shares”), at a price of $22.33 per Common Share, upon the terms and subject to
the conditions set forth in this Subscription Agreement.

 

2.          The Company has engaged Sterne Agee & Leach, Inc. (“Sterne Agee” or
the “Placement Agent”) to act as placement agent for the offering of the Common
Shares.

 

AGREEMENT

 

In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto, intending to be legally bound, agree
as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF SECURITIES

 

1.1          Purchase and Sale Agreement.

 

(a)          The Purchaser hereby subscribes to purchase from the Company, and
the Company agrees to sell to the Purchaser at the Closing (as defined below),
that number of Common Shares (the “Contingent Shares”) subscribed for by the
Purchaser for a per share and an aggregate purchase price (the “Purchase Price”)
all as set forth by the Purchaser on the signature page hereto and subject to
the closing conditions set forth herein. Contingent Shares will be issued and
sold in connection with, and at the same time as, the Company closing the
proposed acquisition (the “Acquisition”) of all the common stock in First
Financial Service Corporation, a Kentucky corporation (“FFKY”), as described
below in Section 1.2.

 

(b)          The Company intends to enter into subscription agreements (the
“Other Subscription Agreements” and collectively with this Subscription
Agreement, the “Subscription Agreements”) with other investors (hereinafter
referred to herein as the “Other Purchasers” and, collectively with the
Purchaser, the “Purchasers”) to purchase Common Shares. The offering of the
Common Shares hereunder and in connection with the other Subscription Agreements
is the “Offering” is being made in reliance upon the exemptions from securities
registration afforded by the Securities Act of 1933, as amended (the “Securities
Act”); specifically Section 4(2) of the 1933 Act and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act. Notwithstanding anything
contained herein to the contrary, the maximum number of Common Shares to be
beneficially owned by the Purchaser after taking into effect the number of
shares acquired in the Offering and the Acquisition shall not exceed 9.9% of the
Common Shares outstanding after giving effect to all Common Shares issued to all
Other Purchasers in the Offering and the Common Shares issued in the
Acquisition. Accordingly, to the extent that the number of Common Shares which
can be purchased by the Purchaser in connection with this Subscription Agreement
is less than would otherwise be allocated to the Purchaser pursuant to the
restriction contained in the immediately preceding sentence, the number of
Common Shares which will be sold to the Purchaser hereunder shall (unless the
Company elects to the contrary) be reduced such that the requirements of this
Section 1.1(b) are satisfied.

 

 

 

 

1.2           Offering Term.

 

(a)          The Company may sell to the Purchaser and Other Purchasers in the
Offering all or a portion of the Common Shares subscribed for by them in
accordance with the terms and conditions of this Subscription Agreement and
Other Subscription Agreements. The Offering will terminate on December 31, 2014
(which may be extended by the Company up to March 31, 2015 if the closing under
the Acquisition Agreement is so extended) or such earlier date that the Company
notifies the Purchaser in writing that the Acquisition Agreement has been
terminated (the “Expiration Date”).

 

(b)          The Company shall notify and confirm to the Purchaser in writing by
delivery of a notice (the "Disbursement Notice") that a Disbursement Event (as
defined below) has occurred and confirm all conditions to the Closing set forth
in Article IV have been satisfied (or are anticipated to be satisfied at
Closing) or waived, notice of the closing date of the Acquisition, and setting
the Closing Date (as defined below) no earlier than 5 Business Days from the
delivery of the Disbursement Notice. At the Closing (as defined below), the
Purchaser shall deliver the Purchase Price to the Company by wire transfer of
immediately available funds to the account designated in such notice by the
Company and the Company shall effect the deliveries set forth in Section 1.2(c)
below. The release of funds to the Company and the concurrent issuance of
Contingent Shares to the Purchaser shall occur immediately prior to the closing
of the Acquisition, and is referred to herein as the “Closing” and the date of
such Closing is referred to herein as the “Closing Date.”

 

“Disbursement Event” shall mean the occurrence of all of the following (a) the
Company has entered an Agreement and Plan of Share Exchange (as it may be
amended from time to time, the “Acquisition Agreement”) with FFKY with respect
to the Acquisition on substantially the terms as set forth on Exhibit A (or
terms no less favorable to the Company than such terms on Exhibit A), (b) all
conditions to the closing of the Acquisition under the Acquisition Agreement
have been satisfied (or are anticipated to be satisfied at the closing
thereunder) or waived, and (c) all conditions contemplated to the Closing set
forth in this Subscription Agreement have been satisfied (or are anticipated to
be satisfied at Closing) or waived.

 

(c)          The Company shall issue, deliver or cause to be delivered to the
Purchaser the following:

 

(i)          as soon as reasonably practicable following the Closing Date, (A)
one or more stock certificates evidencing the Contingent Shares, issuable to the
Purchaser at the Closing, registered in the name of the Purchaser, or (B) at
Purchaser’s request, evidence of the Contingent Shares in book-entry form with
the Company’s transfer agent, evidencing the Contingent Shares issuable to
Purchaser at the Closing (all certificates or evidence of Contingent Shares to
contain restrictive legends contemplated herein);

 

(ii)         on or prior to the Closing Date, a certificate evidencing the valid
existence and good standing of the Company issued by the Secretary of State of
the State of Indiana, as of a recent date before the Closing Date; and

 

 

 

 

(iii)        on or prior to the Closing Date, a certified copy of the
certificate or articles of incorporation of the Company, as certified by the
Secretary of State of the State of Indiana, as of a recent date before the
Closing Date.

 

1.3           Effectiveness. This Subscription Agreement shall be effective
immediately upon receipt by the Company of the Purchaser’s executed Confidential
Purchase Questionnaire and IRS Form W-9 (attached hereto as Exhibit B) and
delivery by the Company to the Purchaser of an executed counterpart of this
Subscription Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.1           Disclosure.

 

(a)          “Material Adverse Effect” means a material adverse effect on (1)
the business, assets, results of operation, financial condition or prospects of
the Company or (2) the ability of the Company to consummate timely the
transactions contemplated by this Subscription Agreement, the Other Subscription
Agreements, and any other documents, agreements and instruments delivered in
connection herewith and therewith (collectively, the “Transaction Documents”);
provided that with respect to clause (1) a Material Adverse Effect shall not be
deemed to include (a) the effects of any change or proposed change in accounting
principles, rules or guidelines regarding “mark to market” accounting for
financial instruments, (b) any change in general economic conditions in the
United States or markets in which the Company, FFKY and their respective
subsidiaries operate, or (c) changes in the law or regulations.

 

(b)          Each party acknowledges that it is not relying upon any
representation or warranty not set forth in the Transaction Documents. The
Purchaser is aware that it will bear the economic risk of an investment in the
Contingent Shares. The Purchaser acknowledges and agrees that in connection with
this Offering it never has been represented, guaranteed or warranted by the
Company, any of the officers, directors, stockholders, partners, employees or
agents of the Company, or any other persons, whether expressly or by
implication, that: (a) the Company or the Purchaser will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Purchaser’s investment in the
Company; or (b) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Contingent Shares or of the Company’s
activities.

 

(c)          All references to the “Knowledge” of the Company mean the actual
knowledge of (i) the Chief Executive Officer of the Company, (ii) the Chief
Financial Officer of the Company, or (iii) the executive officers of the Company
having responsibility for the matter or matters that are the subject of the
statement, in each case, after reasonable investigation; and all references to
the “Knowledge” of the Purchaser mean, if the Purchaser is a natural person, the
actual knowledge of the Purchaser, or if the Purchaser is an entity, the actual
knowledge of the “executive officers” (as defined in Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of, or the
persons holding equivalent positions with, the Purchaser, in each case after due
inquiry.

 

2.2           Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser that as of the date hereof and as of
the Closing Date (except to the extent a representation or warranty is
restricted to a specified date):

 

 

 

 

(a)          Organization, Authority and Subsidiaries.

 

(1)         The Company and each of its subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and its subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect and, no Proceeding has been instituted, or to the
Company’s Knowledge, threatened, in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(2)         The Company is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “BHC Act”). Each of Your
Community Bank and The Scott County State Bank (collectively, the “Subsidiary
Banks”) holds the requisite authority from the Indiana Department of Financial
Institutions (the “Indiana Department”) to do business as a state-chartered
banking corporation under the laws of the State of Indiana. Each of the Company
and the Subsidiary Banks is in compliance with all laws administered by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”), FDIC,
the Indiana Department and any other federal or state bank regulatory
authorities (together with the Indiana Department, the Federal Reserve and the
FDIC, the “Bank Regulatory Authorities”) with jurisdiction over the Company and
the Subsidiary Banks, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect.

 

(b)          Capitalization.

 

(1)         The Company has (i) 10,000,000 authorized Common Shares, par value
$0.10 per share, of which approximately 3,437,107 shares were outstanding as of
March 21, 2014, and (ii) 5,000,000 authorized shares of preferred stock, no par
value, of which 28,000 shares are outstanding as of the date hereof.

 

(2)         All of the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable and were not issued in violation of any preemptive rights, resale
rights, rights of first refusal or similar rights.

 

(3)         Except for any Other Subscription Agreements, the Acquisition
Agreement and awards of options, rights and restricted stock grants to purchase
or acquire Common Shares pursuant to the Company’s equity compensation plans and
agreements which are identified in the SEC Reports (as defined below), there are
no options, warrants or other rights, agreements, arrangements or commitments to
which the Company is a party or by which the Company is bound relating to the
issued or unissued Common Shares of the Company. There are no securities or
instruments issued by or to which the Company is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
Common Shares pursuant to the Subscription Agreements.

 

(4)         Except for preferred instruments in statutory trusts owned by third
parties under trust preferred security financings of the Company as identified
in the SEC Reports, the Company owns, directly or indirectly, all of the capital
stock or other equity interests of its “Significant Subsidiaries” (as defined by
Rule 1-02(w) of Regulation S-X), free and clear of any liens, claims or other
encumbrances, and all of the issued and outstanding shares of capital stock of
the Significant Subsidiaries are validly issued and are fully paid,
non-assessable and were issued free of preemptive and similar rights to
subscribe for or purchase securities. There are no options, warrants or other
rights, agreements, arrangements or commitments to which a Significant
Subsidiary is a party or by which a Significant Subsidiary is bound relating to
the issued or unissued shares of the Significant Subsidiary’s capital stock.

 

 

 

 

(c)          Authorization of Common Shares. The Common Shares to be issued
pursuant to this Subscription Agreement have been duly authorized for issuance
by the Company and, when duly issued and delivered by the Company against
payment therefor in accordance with this Subscription Agreement, will be duly
and validly issued, fully paid and nonassessable, and the issuance thereof will
not be subject to any preemptive or other similar rights.

 

(d)          Authorization of this Subscription Agreement. The Company has the
requisite corporate power and authority to enter into this Subscription
Agreement and the Other Subscription Agreements and to consummate the
transactions contemplated hereby and thereby, and otherwise to carry out its
obligations hereunder and thereunder, including, without limitation, to issue
the Common Shares in accordance with the terms hereof and thereof. The Company’s
execution and delivery of this Subscription Agreement and the Other Subscription
Agreements and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Common
Shares in accordance with this Subscription Agreement and the Other Subscription
Agreements) have been duly authorized by all necessary corporate action on the
part of the Company, and no further corporate action is required by the Company,
its board of directors or its shareholders in connection therewith. Assuming due
authorization, execution and delivery of this Subscription Agreement by the
Purchaser, this Subscription Agreement will upon acceptance, execution and
delivery by the Company constitute a valid, legal and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally or the rights of
creditors of financial institutions, the accounts of whose subsidiaries are
insured by the FDIC and (b) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity) (collectively,
the “Enforceability Exceptions”).

 

(e)          SEC Reporting. The Company is subject to, and in material
compliance with, the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Company
has made available to each Subscriber through the EDGAR system true and complete
copies of each of the Company’s Quarterly Reports on Form 10-Q, Annual Reports
on Form 10-K and Current Reports on Form 8-K, in each case filed since December
31, 2012 (collectively, the “SEC Reports”), and all such SEC Reports are
incorporated herein by reference.  The SEC Reports, when they were filed with
the SEC (or, if any amendment with respect to any such document was filed, when
such amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All reports and statements required to be filed by
the Company under the Securities Act and the Exchange Act have been filed,
together with all exhibits required to be filed therewith. The Company and each
of its Significant Subsidiaries are engaged in all material respects only in the
business described in the SEC Reports, and the SEC Reports contain a complete
and accurate description in all material respects of the business of the Company
and the Significant Subsidiaries.

 

(f)          No Material Changes. Since December 31, 2013, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.

 

 

 

 

(g)          Proceedings. There is no litigation or similar proceeding or
governmental proceeding pending or, to the Company’s Knowledge, threatened to
which the Company or a subsidiary is a party or of which any property of the
Company or a subsidiary is the subject that (i) individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect or (ii) adversely affects or challenges the legality, validity or
enforceability of any of the Subscription Agreements or the issuance of the
Common Shares thereunder. There has not been, and to the Company’s Knowledge
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company, except for reviews in the ordinary course of SEC Reports or
registration statements. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court or governmental authority against
the Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

 

(h)          Compliance; Permits.

 

(1)         Neither the Company nor any subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or a
subsidiary under), nor has the Company or a subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
Material Contract (as defined below) (whether or not such default or violation
has been waived), or (ii) is in violation of, or in receipt of written notice
that it is in violation of, any federal, state or foreign law, order, judgment,
decree, rule, regulation, policy or guideline, including any law or regulation
restricting activities of banking organizations, except where such default or
violation has not had or would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect . “Material Contract” means any
contract of the Company or a subsidiary that is material to the operations,
results of operations, assets, liabilities, properties, business, condition
(financial or otherwise) or prospects of the Company on a consolidated basis.

 

(2)         Each of the Company and its subsidiaries has obtained all material
licenses, permits, easements, convents and other governmental and regulatory
authorizations (“Permits”) currently required for the conduct of its business,
and has made all filings, applications and registrations with, any governmental
or regulatory authorities that are required in order to carry on its business as
presently conducted in all material respects; and all such Permits are in full
force and effect and, to the Knowledge of the Company, no suspension or
cancellation of any of them is threatened, and all such filings, applications
and registrations are current.

 

(i)          Reports. Since December 31, 2012, each of the Company and its
subsidiaries has timely filed all reports, registrations and statements,
together with any required amendments thereto, that it was required to file with
the Bank Regulatory Authorities and any other applicable federal or state
banking authorities, including, without limitation, all financial statements and
financial information required to be filed by it under the Federal Deposit
Insurance Act and the BHC Act (such financial statements and financial
information, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “Call Reports”).
All such reports and statements filed with any such regulatory body or authority
are collectively referred to herein as the “Company Reports.” As of their
respective dates, each of the Company Reports complied in all material respects
with all applicable rules and regulations promulgated by the Bank Regulatory
Authorities and any other applicable foreign, federal or state securities or
banking authorities, as the case may be. None of the Company Reports contained
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

 

 

 

(j)          Properties. The Company and each of its subsidiaries has good and
marketable title in fee simple to all real property and good and valid title to
all personal property owned by it, in each case free and clear of all mortgages,
pledges, security interests, claims, restrictions, liens, encumbrances and
defects or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company; and any real property and buildings held under lease by the Company and
its subsidiaries are held under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
subsidiaries, as the case may be. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
and each of its subsidiaries owns, or possesses adequate rights to use, all
patents, copyrights, trademarks, service marks, trade names and other rights
(“Proprietary Rights”) necessary to conduct the businesses now conducted by it
in all material respects, and the neither the Company nor any of its
subsidiaries has received any notice of infringement or conflict with asserted
rights of others with respect to any Proprietary Rights which, individually or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect, and the Company has no Knowledge of any
basis for any such infringement or conflict which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
have a Material Adverse Effect.

 

(k)          Non-contravention. The execution, delivery and performance by the
Company of this Subscription Agreement and the Other Subscription Agreements and
the consummation of the transactions herein and therein, contemplated
(including, without limitation, the issuance of Common Shares hereunder and
thereunder) do not and will not, whether with or without the giving of notice or
passage of time or both, (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default or result in a
Repayment Event (as defined below) under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
one of its subsidiaries is a party or by which the Company or one of its
subsidiaries is bound or to which any of the property or assets of the Company
and/or its subsidiaries is subject, (ii) result in any violation of the
provisions of the articles of incorporation or bylaws of the Company or one of
its subsidiaries or (iii) result in any violation of any statute or any order,
rule or regulation applicable to the Company or any of its subsidiaries of any
federal, state, local or foreign court or governmental agency (each a
“Governmental Entity”), except in the case of clauses (i) and (iii) for such
conflicts, breaches, violations, defaults or Repayment Events that would not,
individually or in the aggregate, result in a Material Adverse Effect. As used
herein, a “Repayment Event” means any event or condition that gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or a
subsidiary.

 

(l)          Tax Matters. Each of the Company and its subsidiaries has timely
filed (taking into account any extensions of time within which to file) all
federal, state and local tax returns required to be filed by it on or prior to
the date hereof (all such returns being accurate and correct in all material
respects) and has duly paid or made provisions for the payment of all federal,
state and local taxes which have been incurred by or are due or claimed to be
due from the Company or its subsidiaries by any taxing authority on or prior to
the date hereof other than taxes or other charges which (i) are not delinquent,
(ii) are being contested in good faith, or (iii) have not yet been fully
determined. As of the date of this Subscription Agreement, there is no audit
examination, deficiency assessment, tax investigation or refund litigation with
respect to any taxes of the Company or any of its subsidiaries. Neither the
Company nor any of its subsidiaries has received written notice from any
authority in a jurisdiction where it does not file tax returns that it is
subject to taxation in that jurisdiction.

 

(m)          Brokers. Except for a fee payable to Sterne Agee, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or the Purchaser for a
brokerage commission, finder’s fee or other like payment as a result of the
transactions contemplated by this Subscription Agreement and the Other
Subscription Agreements.

 

 

 

 

(n)          Exemption from Registration. Assuming the accuracy of the
representations and warranties of the Purchasers in the Subscription Agreements,
the offering and sale of the Common Shares pursuant to the Subscription
Agreements are exempt from registration under the Securities Act, and any state
or foreign securities laws, and such Common Shares have not been registered
under the Securities Act or any state or foreign securities laws. Neither the
Company nor any person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
Common Shares pursuant to this Subscription Agreement or the Other Subscription
Agreements.

 

(o)          Employment Matters. No labor dispute with the employees of the
Company or its subsidiaries exists or, to the Knowledge of the Company, is
imminent, which, in the reasonable judgment of the Company, is expected to
result, individually or in the aggregate, in a Material Adverse Effect. To the
Company’s Knowledge, no executive officer is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement
with a third party, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any of its subsidiaries to any liability with respect to any of the foregoing
matters. As of the date of this Subscription Agreement, no material employee has
given notice to the Company or its subsidiaries of his or her intent to
terminate his or her employment or service relationship with the Company or its
subsidiaries.

 

(p)          Insurance. Each of the Company and its subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are customary in the businesses in which it is engaged.
All policies of insurance and fidelity or surety bonds insuring each of the
Company and its subsidiaries or its business, assets, employees, officers and
directors are in full force and effect. All premiums due and payable under all
such policies and instruments have been timely paid, and the Company is in
compliance with the terms of such policies and instruments in all material
respects. As of the date of this Subscription Agreement, there are no claims by
the Company or its subsidiaries under any such policy or instrument as to which
any insurance company is denying liability or defending under a reservation of
rights clause. Neither the Company nor any of its subsidiaries has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not result in
a Material Adverse Effect.

 

(q)          Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity, other than those that have been made or obtained and
approval of the Acquisition by Bank Regulatory Authorities, is necessary or
required for the performance by the Company of its obligations hereunder, or the
consummation by the Company of the transactions contemplated hereby or by the
Other Subscription Agreements.

 

(r)          Not an Investment Company. The Company is not, and immediately
following consummation of the transactions contemplated hereby the Company will
not be, an “investment company” required to be registered under the Investment
Company Act of 1940, as amended (the “1940 Act”).

 

 

 

 

(s)          OFAC. Neither the Company nor any of its subsidiaries nor, to the
Company’s Knowledge, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of Common Shares, or knowingly directly
or indirectly lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, towards any sales
or operations in any country sanctioned by OFAC or for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(t)          Bank Secrecy Act; Money Laundering Laws; Unlawful Payments. The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, also known as the Bank Secrecy
Act, the money laundering statutes of all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity having
jurisdiction over the Company and its subsidiaries (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its subsidiaries with respect to the Money Laundering Laws is pending or, to
the Knowledge of the Company, threatened. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
its subsidiaries has: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment; or (v) made any payment of funds to the Company or its subsidiaries, or
received or retained funds, in violation of any law, rule or regulation.

 

(u)          Environmental. The Company and its subsidiaries (i) are in
compliance with any and all applicable federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) have not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except where such non-compliance with Environmental Laws, failure
to receive required permits, licenses or other approvals, or liability would
not, individually or in the aggregate, result in a Material Adverse Effect.

 

(v)         Independent Auditors; Internal Accounting Controls. The auditors of
the Company who certify the Company’s financial statements are, to the best
knowledge of the Company, independent public auditors of the Company within the
meaning of the Securities Act and the Exchange Act rules and regulations. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.

 

(w)          ERISA. Each of the Company and its subsidiaries has fulfilled, in
all material respects, its obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations promulgated
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
the regulations thereunder), which is maintained by the Company and its
subsidiaries for their employees, and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and the
regulations thereunder. Neither the Company nor any subsidiary has incurred any
unpaid liability under Title IV of ERISA to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan.

 

 

 

 

(x)          Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations. Neither the Company nor any subsidiary is as of the date of
this Subscription Agreement subject to any cease-and-desist or other similar
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking, or is subject to any capital directive
by, or has adopted any board resolutions at the request of, any Governmental
Entity that currently restricts in any material respect the conduct of its
business or that in any material manner relates to its capital adequacy, its
liquidity and funding policies and practices, its ability to pay dividends, its
credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor as of the date of this Subscription Agreement has
the Company or any of its subsidiaries been advised by any Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement. Neither the Company nor any subsidiary will as of the
Closing Date be subject to, or have been advised by any Governmental Entity that
it is considering issuing, initiating, ordering, or requesting any such,
Regulatory Agreement that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(y)          Well Capitalized. As of December 31, 2013 and as of the date hereof
and the Closing Date, each of the Subsidiary Banks meets or exceeds the
standards necessary to be considered “well capitalized” under the FDIC’s
regulatory framework for prompt corrective action.

 

(z)          Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(i)          Each of the Company and its subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any subsidiary and any Agency, Loan Investor or Insurer (each as
defined below), (C) the applicable rules, regulations, guidelines, handbooks and
other requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and

 

(ii)         No Agency, Loan Investor or Insurer has (A) claimed in writing that
the Company or any of its subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its subsidiaries or (C) indicated in writing to the Company or
any of its subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
subsidiaries’ compliance with laws,

 

 

 

 

For purposes of this Section 2.2(aa): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the Government National Mortgage
Association, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture or any other federal or
state agency with authority to (i) determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or any of its subsidiaries or (ii)
originate, purchase, or service mortgage loans, or otherwise promote mortgage
lending, including state and local housing finance authorities; (B) “Loan
Investor” means any person (including an Agency) having a beneficial interest in
any mortgage loan originated, purchased or serviced by the Company or any of its
subsidiaries or a security backed by or representing an interest in any such
mortgage loan; and (C) “Insurer” means a person who insures or guarantees for
the benefit of the mortgagee all or any portion of the risk of loss upon
borrower default on any of the mortgage loans originated, purchased or serviced
by the Company or any of its subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral.

 

(aa)         Risk Management Instruments. Except as has not had or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, since January 1, 2012, all material derivative instruments,
including, swaps, caps, floors and option agreements, whether entered into for
the Company’s own account, or for the account of any of the Company’s
subsidiaries, were entered into (1) only in the ordinary course of business, (2)
in accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (3) with
counterparties believed to be financially responsible at the time; and each of
them constitutes the valid and legally binding obligation of the Company or any
of its subsidiaries, enforceable in accordance with its terms. Neither the
Company nor any of its subsidiaries, nor, to the Company’s Knowledge, any other
party thereto, is in breach of any of its material obligations under any such
agreement or arrangement.

 

(bb)         Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 

(cc)         Registration Rights. Other than with respect to registration rights
granted in this Subscription Agreement and the Other Subscription Agreements and
as may be contemplated by the Acquisition Agreement, no person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.

 

(dd)         Application of Takeover Protections; Rights Agreements. The Company
has not adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its board of directors have taken all action
necessary to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s articles of
incorporation or bylaws or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Purchaser as a direct
consequence of the transactions contemplated by this Subscription Agreement,
including, without limitation, the Company’s issuance of the Contingent Shares
and the Purchaser’s ownership of the Contingent Shares.

 

 

 

 

(ee)         Change in Control. After receipt of any necessary waivers which
will be obtained prior to Closing, the issuance of the Common Shares pursuant to
the Subscription Agreements will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.

 

(ff)         Common Control. Assuming the accuracy of the representations and
warranties of the Purchaser and each Other Purchaser in the Subscription
Agreements, the Company is not and, after giving effect to the offering and sale
of the Common Shares pursuant to the Subscription Agreements, will not be under
the control (as defined in the BHC Act and the Federal Reserve’s Regulation Y
(12 CFR Part 225) (“BHC Act Control”) of any company (as defined in the BHC Act
and the Federal Reserve’s Regulation Y). The Company is not in BHC Act Control
of any federally insured depository institution other than the Subsidiary Banks.
The Subsidiary Banks are not under the BHC Act Control of any company (as
defined in the BHC Act and the Federal Reserve’s Regulation Y) other than
Company. Neither the Company nor any the Subsidiary Banks controls, in the
aggregate, more than five percent of the outstanding voting class, directly or
indirectly, of any federally insured depository institution, other than the
Company’s ownership interest in the Subsidiary Banks and such control of FFKY
and its subsidiaries as would be effected in the Acquisition.

 

(gg)         No Registration. Assuming the accuracy of the representations and
warranties made by the Purchaser in this Subscription Agreement and by the Other
Purchasers in the Other Subscription Agreements, the issuance and sale to the
Purchaser of the Contingent Shares, in the manner contemplated by this
Subscription Agreement are exempt from the registration requirements of the
Securities Act and applicable state securities laws or are in compliance
therewith.

 



(hh)         No Integrated Offering. Neither the Company, nor any person acting
on its behalf, has, directly or indirectly made any offers or sales of any
Company security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Common Shares sold in the Offering, including the Contingent Shares, under the
Securities Act, whether through integration with prior offerings or otherwise.

 

2.3          Representations And Warranties Of The Purchaser. The Purchaser
hereby represents and warrants to the Company that as of the date hereof:

 

(a)          The Purchaser understands and acknowledges that (i) the offering
and sale of the Common Shares are intended to be exempt from registration under
the Securities Act as securities issued in a transaction not involving any
public offering, (ii) the Common Shares have not been registered under the
Securities Act or any state or foreign securities laws, and (iii) the Company
has represented to the Purchaser that the Contingent Shares have been offered
and sold by the Company in reliance upon the foregoing exemption from
registration as well as corresponding exemptions from registration under any
applicable state securities laws. The Purchaser further understands and
acknowledges that the Contingent Shares will be considered “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Contingent Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws.

 

 

 

 

(b)          The Purchaser represents and warrants that it is purchasing the
Contingent Shares for its own account, for investment, and not with a view to,
or for offer or sale in connection with, any distribution thereof in violation
of the Securities Act or other applicable securities laws, subject to any
requirement of law that the disposition of its property be at all times within
its control and subject to its ability to resell such Contingent Shares pursuant
to an exemption from registration available under the Securities Act or any
other applicable securities law. The Purchaser agrees to furnish an opinion of
counsel acceptable to the Company to the effect that any proposed assignment,
sale, transfer, exchange or other disposition of the Contingent Shares, other
than (i) pursuant to an effective registration statement, (ii) to the Company,
or (iii) pursuant to Rule 144 under the Securities Act (provided that the
transferor provides the Company with reasonable assurances (in the form of
seller representation letters) that such securities may be sold pursuant to such
rule), complies with applicable federal and state securities laws and
regulations.

 

(c)          The Purchaser represents and warrants that Sterne Agee is not
acting as a fiduciary or financial or investment adviser for the Purchaser. The
Purchaser represents and warrants that none of the Company or Subsidiary Banks
is acting as a fiduciary or financial or investment adviser for the Purchaser.

 

(d)          The Purchaser represents and warrants that it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Placement Agent or
its advisors and agents.

 

(e)          The Purchaser acknowledges that it has conducted a review and
analysis of the business, assets, condition, operations and prospects of the
Company, together with the representations and warranties of the Company set
forth in this Subscription Agreement that the Purchaser considers sufficient for
purposes of the purchase. The Purchaser represents and warrants that (a) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisers in connection herewith to the extent it has deemed
necessary, (b) it has had a reasonable opportunity to ask questions of and
receive answers from officers of the Company concerning the Company’s financial
condition and results of operations and the purchase of the Contingent Shares,
and any such questions have been answered to its satisfaction, (c) it has had
the opportunity to review all publicly available records and filings concerning
the Company and FFKY and it has carefully reviewed such records and filings that
it considers relevant to making an investment decision, and (d) it has made its
own investment decisions based upon its own judgment, due diligence and advice
from such advisers as it has deemed necessary. The Purchaser further represents
and warrants that, except for the Company’s management, no person has been
authorized by the Company to make any representations or warranties concerning
the Company, including as to the accuracy or completeness of the information
contained in this Subscription Agreement.

 

(f)          The Purchaser represents and warrants that it is an “accredited
investor” within the meaning of Rule 501 under Regulation D promulgated under
the Securities Act, and that:

 

(1)         The information contained in the Purchaser’s Confidential Purchaser
Questionnaire is complete, accurate, and true in all respects, and the Purchaser
agrees to notify and supply corrective information promptly to the Company if
any such information was inaccurate or incomplete;

 

(2)         By reason of the Purchaser’s knowledge and experience in financial
and business matters, or that of the Purchaser’s financial advisor, the
Purchaser is capable of evaluating the merits and risks of an investment in the
Contingent Shares and of protecting the Purchaser’s own interests in connection
with the transaction;

 

(3)         The Purchaser understands that neither the Commission nor the
securities administrator of any state or other jurisdiction nor any other
regulatory authority has made any finding or determination relating to the
fairness or merits of this investment and that neither the Commission nor the
securities administrator of any state nor any other regulatory authority has
recommended or endorsed, or will recommend or endorse, the offering of the
securities purchased hereby;

 

 

 

 

(4)         The Purchaser acknowledges that no general solicitation or general
advertising (including communications published in any newspaper, magazine or
other broadcast) has been received by it and that no public solicitation or
advertisement with respect to the offering of the securities purchased hereby
has been made to it.

 

(5)         No person has made any direct or indirect representation or warranty
of any kind to the Purchaser with respect to the economic return which may
accrue to the Purchaser; and

 

(6)         The Purchaser satisfies any additional suitability requirements as
may be applicable to Purchaser under applicable state or other securities laws.

 

(g)          Assuming the accuracy of the representations and warranties of the
Company contained in this Subscription Agreement, after giving effect to the
issuance and sale of the Contingent Shares to be sold hereunder and Common
Shares to be issued in the Acquisition, the Purchaser, either acting alone or
together with any other person that may be affiliated with the Purchaser, or
deemed to be acting in concert with the Purchaser under the Change in Bank
Control Act of 1978, as amended (the “CBC Act”), 12 C.F.R. § 5.50 or 12 C.F.R. §
225.2, will not beneficially own, control or have the power to vote in excess of
9.9% of the shares of Common Shares outstanding. Without limiting the foregoing,
the Purchaser represents and warrants that the Purchaser: (i) has no present
intention of acquiring control (“Control”) of the Company, as “control” is
defined in 12 C.F.R. § 5.50 or 12 C.F.R. §§ 225.2; (ii) will not acquire Control
in the future without the prior approval of the applicable Bank Regulatory
Authority with respect to the Company; (iii) is not participating and has not
participated with any person in any agreement, joint activity or parallel action
towards a common goal between or among such persons of acquiring Control of the
Company; (iv) knows of no other person holding Common Shares, or presently
proposing to acquire Common Shares, that is (A) a member of the Purchaser’s
immediate family (if the Purchaser is an individual), (B) under common Control
with the Purchaser, or (C) a controlling shareholder, partner, trustee, officer,
or director of the Purchaser or has policy-making functions with respect to the
Purchaser, unless, with regard to this Section 2.3(g), all such persons together
with the Purchaser would, after giving effect to the issuance and sale of the
Common Shares in the Offering, including Contingent Shares, and Common Shares to
be issued in the Acquisition, beneficially own no more than 9.9% of the issued
and outstanding Common Shares in the Company, subject to applicable
determinations of non-control by applicable Bank Regulatory Authorities; (v) has
reached a decision, independent from the Other Purchasers, to acquire the
Contingent Shares; and (vi) except as contemplated by this Subscription
Agreement, will not, without first determining whether the prior approval of the
applicable Bank Regulatory Authority is required and, if such approval is
required, obtaining such approval, directly or indirectly seek to appoint any
director or executive officer to the Company or otherwise attempt to direct the
management or policies of the Company (it being understood that the foregoing
shall not limit the Purchaser’s right to vote its shares at any shareholders’
meeting or pursuant to a written request sought by the Company or to act in a
manner that is consistent with passivity commitments made by the Purchaser to a
Bank Regulatory Authority). This Section 2.3(g) shall not apply to any Purchaser
that is, as of the date hereof, a director or executive officer of the Company
or an immediate family member of a director or executive officer of the Company
or an affiliate of a director or executive officer of the Company or affiliate
of an immediate family member of a director or executive officer of the Company.

 

 

 

 

(h)          The Purchaser represents and warrants that on each day from the
date on which it acquires any Contingent Shares through and including the date
on which it disposes of all such interests, either (i) it is not (a) an
“employee benefit plan” (as defined in Section 3(3) of ERISA) which is subject
to the provisions of Part 4 of Subtitle B of Title I of ERISA, or any entity
whose underlying assets include the assets of any such plan (an “ERISA Plan”),
(b) any other “plan” (as defined in Section 4975(e)(1) of the United States
Internal Revenue Code of 1986, as amended (the “Code”)) which is subject to the
provisions of Section 4975 of the Code or any entity whose underlying assets
include the assets of any such plan (a “Plan”), (c) an entity whose underlying
assets include the assets of any such ERISA Plan or other Plan by reason of
Department of Labor regulation section 2510.3-101 or otherwise, or (d) a
governmental or church plan that is subject to any federal, state or local law
which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of any Contingent Shares by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law. The Purchaser further represents and warrants
that the Purchaser is not a participant-directed employee plan, such as a 401(k)
plan, or any other type of plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A promulgated under the Securities Act, or a trust fund
referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such
a plan, unless investment decisions with respect to the plan are made solely by
the fiduciary, trustee or sponsor of such plan.

 

(i)          The Purchaser represents and warrants that the execution, delivery,
and performance by the Purchaser of this Subscription Agreement are within the
powers of the Purchaser, have been duly authorized by all necessary action on
the part of the Purchaser, and will not constitute or result in a breach or
default under, or conflict with, any order, ruling or regulation of any court or
other tribunal or of any governmental commission or agency, or any agreement or
other undertaking, to which the Purchaser is a party or by which the Purchaser
is bound, except for such conflicts, breaches, defaults, or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Purchaser to perform its
obligations hereunder; and, if the Purchaser is not an individual, will not
violate any provision of the charter documents, bylaws, indenture of trust, or
partnership agreement, as applicable, of the Purchaser. The signatures on the
Subscription Agreement are genuine, and the signatory, if the Purchaser is an
individual, has legal competence and capacity to execute the same, or, if the
Purchaser is not an individual, the signatory has been duly authorized to
execute the same; and the Subscription Agreement constitutes the legal, valid
and binding obligations of the Purchaser, enforceable in accordance with its
terms subject to the Enforceability Exceptions.

 

(j)          The Purchaser certifies that, after giving effect to the purchase
of the Contingent Shares and the issuance of contemplated shares in the
Acquisition, and assuming the accuracy of the Company’s representations and
warranties and the satisfaction of all Closing conditions set forth in this
Subscription Agreement, the Purchaser and all of its affiliates on an aggregate
basis will not beneficially own, control or have the power to vote more than
9.9% of the outstanding Common Shares. The Purchaser does not have any
agreement, arrangement or understanding with any person (other than the Company)
to acquire, dispose of or vote any securities of the Company, provided, however,
that such decisions regarding the acquisition, disposition or voting of such
securities may be made by Purchaser’s investment advisor, who may also act as
the investment advisor to Other Purchasers in the Offering.

 

(k)          The Purchaser represents and warrants that it has been given access
to information regarding the Company (including the opportunity to meet with
officers of the Company) and has utilized such access to its satisfaction for
the purpose of obtaining such information concerning the Company and the
Contingent Shares as the Purchaser has deemed necessary to make an investment
decision.

 

ARTICLE III

 

OTHER AGREEMENTS

 

3.1           The Company agrees with the Purchaser as follows:

 

 

 

 

(a)          Use of Proceeds. The Company will use the proceeds received by it
from the sale of the Contingent Shares as working capital for the Company’s
general purposes.

 

(b)          Blue Sky Qualifications. The Company will use its best efforts to
file such notices and other documents in such states and other jurisdictions
(domestic or foreign) as may be required consistent with the qualification of
the Offering as an exempt private offering and to continue to make such filings
consistent with such exemption as may be required under Regulation D under the
Securities Act or the applicable laws and regulations of such states and other
jurisdictions for a period of not less than one year from the final Closing. In
each jurisdiction in which the Contingent Shares have been so qualified, the
Company will file such statements and reports as may be required by the laws of
such jurisdiction to continue such qualification in effect for a period of not
less than one year from the final Closing. Notwithstanding the foregoing, the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

(c)          Publicity. The Company may publicize and disclose this Subscription
Agreement and the transactions contemplated hereby, provided that except, upon
the advice of counsel to the Company, as required by applicable law or the rules
of any stock exchange, no public disclosure shall name the Purchaser or any
affiliate or investment advisor of the Purchaser without the Purchaser’s prior
written consent.

 

(d)          Most Favored Nation. The Company shall not enter into any
additional, or modify any existing, agreements with any existing or future
investors in the Company pursuant to this Offering (including any Other
Subscription Agreements entered into with the Other Purchasers) that have the
effect of establishing rights or otherwise benefiting such investor in a manner
more favorable in any material respect to such investor than the rights and
benefits established in favor of the Purchaser by this Subscription Agreement,
unless, in any such case, the Purchaser has been provided with such rights and
benefits. Notwithstanding the foregoing, the Acquisition Agreement and
Acquisition shall not violate this Section 3.1(d).

 

(e)          Reservation of Common Shares; Listing. The Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, the number of Common Shares issuable pursuant to this Subscription
Agreement and the Other Subscription Agreements. The Company agrees from and
after issuance to use reasonable best efforts to cause the Contingent Shares to
be listed on each national securities exchange on which similar securities
issued by the Company are then listed.

 

(f)          Registration Rights.

 

(1) Subject to the terms and conditions of this Subscription Agreement, the
Company covenants and agrees that as promptly as practicable after the Closing
Date (and in any event no later than 90 days after the Closing Date), the
Company shall prepare and file with the Commission a Shelf Registration
Statement (as defined below) covering the Contingent Shares and, to the extent
the Shelf Registration Statement has not theretofore been declared effective or
is not automatically effective upon such filing, the Company shall use
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared or become effective and to keep such Shelf Registration Statement
continuously effective (including by refiling such Shelf Registration Statement
(or a new Shelf Registration Statement) if the initial Shelf Registration
Statement expires) and in compliance with the Securities Act and usable for
resale of such Contingent Shares for a period from the date of its initial
effectiveness until the earlier of (A) such time as there are no Contingent
Shares remaining held by Purchaser or (B) the Company is able to remove the
restrictive legends on the certificates evidencing the Contingent Shares (or
issue new certificates for such Contingent Shares without such restrictive
legend in cancellation of outstanding certificates with the restrictive legend)
due to the fact the Purchaser is not an “affiliate” of the Company within the
meaning of Rule 144 and the Purchaser has held the Contingent Shares for a
period of one year or more (the “Registration Rights Expiration”). This Section
3.1(f) shall be of no further effect after the date of the Registration Rights
Expiration. Purchaser agrees to provide reasonable cooperation in certifying to
the Company applicable facts to permit removal of any restrictive legend or
issuance of new certificates without such legend.

 

 

 

 

(2) Any registration pursuant to Section 3.1(f)(1) shall be effected by means of
a shelf registration on an appropriate form under Rule 415 under the Securities
Act (a "Shelf Registration Statement"). The Shelf Registration Statement shall
be on Form S-3 if it is then available for resale of the Contingent Shares, but
in the event that Form S-3 is not available for the registration of the resale
of the Contingent Shares hereunder, the Company shall use commercially
reasonable efforts to register the resale of the Contingent Shares on another
appropriate form and maintain the effectiveness thereof. The Company shall not
be required to effect a registration pursuant to Section 3.1(f)(1), or may
require Purchaser to refrain from any offering using the Shelf Registration
Statement, if the Company has notified the Purchaser that in the good faith
judgment of the Company’s board of directors, it would be materially detrimental
to the Company or its securityholders for such registration or offering to be
effected at such time, in which event the Company shall have the right to defer
such registration or offering for a period of not more than 45 days; provided
that such right to delay a registration or offering shall be exercised by the
Company (1) only if the Company has generally exercised (or is concurrently
exercising) similar black-out rights against holders of similar securities that
have registration rights and (2) not more than three times in any 12-month
period and not more than 90 days in the aggregate in any 12-month period.

 

(3) Expenses of Registration. All expenses or registering any of the Contingent
Shares, including registration fees, fees and disbursement of counsel to the
Company, fees and disbursements of the Company’s accountants and costs of
printing shall be borne by the Company. All discounts, selling commissions and
stock transfer taxes applicable to the sale of the Contingent Shares, and fees
and disbursements of counsel for Purchaser, incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.

 

(4) Obligations of the Company. The Company shall use its reasonable best
efforts, for so long as there are Contingent Shares outstanding and held by
Purchaser, to take such actions as are under its control to not become an
ineligible issuer (as defined in Rule 405 under the Securities Act). In
addition, whenever required to effect the registration of any Contingent Shares
or facilitate the distribution of Contingent Shares pursuant to an effective
Shelf Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

 

(A)Prepare and file with the Commission a prospectus supplement with respect to
a proposed offering of Contingent Shares pursuant to an effective registration
statement, subject to Section 3.1(f)(1), keep such registration statement
effective and keep such prospectus supplement current until the securities
described therein are no longer held by Purchaser.

 

(B) Prepare and file with the Commission such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

 

 

 

 

(C) Furnish to the Purchaser and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Contingent Shares owned or to be distributed
by them.

 

(D) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Purchaser or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by
Purchaser; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

(E) Notify Purchaser at any time when a prospectus relating thereto is required
to be delivered under the Securities Act of the happening of any event as a
result of which the applicable prospectus, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.

 

(F) Give written notice to Purchaser:

 

(i) when any registration statement filed pursuant to Section 3.1(f) or any
amendment thereto has been filed with the Commission (except for any amendment
effected by the filing of a document with the Commission pursuant to the
Exchange Act) and when such registration statement or any post-effective
amendment thereto has become effective;

 

(ii) of any request by the Commission for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;

 

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Company’s commons stock
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

 

(v) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made).

 

 

 

 

(G) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any Shelf Registration
Statement.

 

(5) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, the Purchaser
shall forthwith discontinue disposition of the Contingent Shares until the
Purchaser has received copies of a supplemented or amended prospectus or
prospectus supplement, or until the Purchaser is advised in writing by the
Company that the use of the prospectus and, if applicable, prospectus supplement
may be resumed, and, if so directed by the Company, the Purchaser shall deliver
to the Company (at the Company's expense) all copies, other than permanent file
copies then in the Purchaser’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Contingent Shares current at the time of
receipt of such notice. The total number of days that any such suspension may be
in effect in any 12-month period shall not exceed 90 days.

 

(6) The Purchaser shall not use any free writing prospectus (as defined in Rule
405) in connection with the sale of Contingent Shares without the prior written
consent of the Company. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 3.1(f) that the Purchaser
shall furnish to the Company such information regarding themselves, the
Contingent Shares held by them and the intended method of disposition of such
securities as shall be required to effect the registered offering of the
Contingent Shares.

 

(7) Purchaser acknowledges that similar registration rights contained in this
Section 3.1(f) may be extended to the Other Purchasers and Purchaser’s
Contingent Shares may be registered by the Company on the same Shelf
Registration Statement as the Common Shares held by the Other Purchasers.

 

(8) The rights under this Section 3.1(f) may be waived or the time periods
extended by the affirmative written consent of holders of two-thirds (2/3) of
the Common Shares sold in the Offering and that remain subject to the rights
under this Section 3.1(f) (or registration rights under a similar section of any
Other Subscription Agreement in the Offering).

 

(g)          Purchaser hereby agrees to the imprinting on certificates for the
Contingent Shares, or the coding of Contingent Shares held in book entry form,
of the following legends on the Contingent Shares purchased pursuant to this
Subscription Agreement, in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER FEDERAL OR STATE SECURITIES
LAWS IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF FEDERAL
AND STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER FEDERAL SECURITIES LAWS OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS UNDER FEDERAL SECURITIES LAWS AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

 

 

 

 

(h)           Indemnification of Purchaser. The Company will indemnify and hold
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons (as defined below) with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling person (each, an “Indemnified Person”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Indemnified Person may suffer or incur as a result
of (i) any breach, or alleged breach, of any of the representations, warranties,
covenants or agreements made by the Company in this Subscription Agreement, the
Other Subscription Agreements or in any related transaction document or (ii) any
action instituted against an Indemnified Person in any capacity, or any of them
or their respective affiliates, by any shareholder of the Company who is not an
affiliate of such Indemnified Person, with respect to any of the transactions
contemplated by this Subscription Agreement. The Company will not be liable to
any Indemnified Person under this Subscription Agreement to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Indemnified Person’s breach of any of the representations, warranties, covenants
or agreements made by such Indemnified Person in this Subscription Agreement or
in any related transaction documents or attributable to the gross negligence or
willful misconduct on the part of such Indemnified Person. For the purposes of
this Subscription Agreement, the term “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization or governmental authority.

 

(i)          Conduct of Indemnification Proceedings. Promptly after receipt by
any Indemnified Person of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 3.1(h), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Indemnified Person so to notify the Company shall not relieve the Company of
its obligations hereunder except to the extent that the Company is actually and
materially and adversely prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, that the Company
shall not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnified Persons. The Company shall not be
liable for any settlement of any proceeding affected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CLOSING

 

4.1           Conditions Precedent to Obligations of Purchaser. The obligation
of the Purchaser to fund amounts pursuant to Section 1.2(b) on the Closing Date
is subject to the fulfillment to the Purchaser’s satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived by the Purchaser:

 

(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct, except for such
failures to be true and correct as, individually or in the aggregate, would not
constitute a Material Adverse Effect, as of the date when made and as of the
Closing Date, as though made on and as of such date (except for such
representations and warranties that are restricted to a specified date).

 

(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Subscription Agreement to be performed, satisfied or complied
with by it at or prior to the Closing Date.

 

(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Subscription Agreement.

 

(d)           Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Contingent Shares at the Closing,
all of which shall be and remain so long as necessary in full force and effect.

 

(e)           Acquisition. The Company has entered into the Acquisition
Agreement with FFKY with respect to the Acquisition, such Acquisition Agreement
remains in full force and effect as of the Closing Date and all conditions to
the closing of the Acquisition under the Acquisition Agreement have been
satisfied (or are satisfied at the closing thereunder) or waived and the closing
of the Acquisition shall occur at the same time as of the Closing of the
issuance and sale of the Contingent Shares.

 

(f)          Officer’s Certificate. The Company shall have delivered to the
Purchaser a certificate of the Chief Executive Officer and the Chief Financial
Officer of the Company, dated as of the Closing Date, to the effect that (i)
since the date of execution of the Subscription Agreement, no event or series of
events has occurred that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (ii) the
representations and warranties of the Company were true and correct when made
and are true and correct with the same force and effect as though expressly made
at and as of the Closing Date except for such failures to be true and correct
as, individually or in the aggregate, would not be material and do not
constitute a Material Adverse Effect; and (iii) the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Date . Such certificate shall also state
the total number of outstanding Common Shares of the Company after giving effect
to the issuance of the Common Shares issued at the Closing.

 

 

 

 

(g)           Opinion of Counsel for Company. On the Closing Date, the Purchaser
shall have received a copy of the favorable opinion in substantially the form of
Exhibit C, dated as of the Closing Date, of Stoll Keenon Ogden PLLC, counsel for
the Company, delivered to the Placement Agent, which opinion shall state therein
that the Purchaser is entitled to rely thereon.

 

(h)          Termination. The obligation of the Purchaser to acquire Contingent
Shares shall not have been terminated pursuant to Section 5.13(a).

 

(i)          Other Purchasers. The Other Purchasers shall be simultaneously
delivering their respective investment under the Other Subscription Agreements
to the Company (or the Company shall be receiving replacement funds for any
investment under an Other Subscription Agreement which is not being
simultaneously delivered).

 

(j)          Disbursement Event. The Disbursement Event shall have occurred.

 

(k)          Change of Control. The Company shall have received any necessary
waivers such that the issuance of the Common Shares pursuant to the Subscription
Agreements will not trigger any rights under any “change of control” provision
in any of the agreements to which the Company or any of its subsidiaries is a
party, including any employment, “change in control,” severance or other
compensatory agreements and any benefit plan, which results in payments to the
counterparty or the acceleration of vesting of benefits.

 

(l)          NASDAQ Listing. The Company shall have received any required
approval (or if approval is not required, provided any required notices) to list
the Contingent Shares on the Nasdaq Capital Market or such other national
securities exchange on which similar securities issued by the Company are then
listed.

 

(m)           Stockholder Approval. The Company shall have obtained the approval
of its stockholders for the issuance and sale of the Contingent Shares hereunder
as required by the rules of the Nasdaq Capital Market.

 

4.2           Conditions Precedent to Obligations of Company. The obligation of
the Company to issue and sell the Contingent Shares on the Closing Date is
subject to the fulfillment to the Company’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
the Company:

 

(a)           Representations and Warranties. The representations and warranties
of the Purchaser contained herein shall be true and correct, except for such
failures to be true and correct as, individually or in the aggregate, would not
be material or constitute a Material Adverse Effect, as of the date when made
and as of the Closing Date, as though made on and as of such date (except for
such representations and warranties that are restricted to a specified date.

 

(b)           Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Subscription Agreement to be performed, satisfied or complied
with by it at or prior to the Closing Date.

 

 

 

 

(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Subscription Agreement.

 

(d)           Consents. The Company shall have obtained the approval of its
stockholders for the issuance and sale of the Contingent Shares hereunder as
required by the rules of the Nasdaq Capital Market.

 

(e)          Acquisition. The Company has entered into the Acquisition Agreement
with FFKY with respect to the Acquisition, such Acquisition Agreement remains in
full force and effect as of the Closing Date and all conditions to the closing
of the Acquisition under the Acquisition Agreement have been satisfied (or are
satisfied at the closing thereunder) or waived.

 

(f)          Termination. The obligation of the Purchaser to acquire Contingent
Shares shall not have been terminated pursuant to Section 5.13(a).

 

(g)          Purchase Price. The Purchaser shall have delivered the Purchase
Price to the Company at the Closing.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth below or on the signature pages attached hereto (or by e-mail to the
e-mail address set forth below or on the signature pages attached hereto) prior
to 5:30 p.m. (New York City time) on a day on which the Nasdaq Capital Market is
open for trading (a “Trading Day”), (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth below or on the signature pages attached hereto (or
by e-mail to the e-mail address set forth below or on the signature pages
attached hereto) on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth below and on the signature pages attached hereto.

 

To the Company: Community Bank Shares of Indiana, Inc.   101 West Spring Street
  New Albany, IN 47150   Facsimile:  (812) 981-7379  
E-mail:       pchrisco@cbshares.com   Attention:   Paul A. Chrisco   Executive
Vice President & Chief Financial Officer     with a copy to: Stoll Keenon Ogden
PLLC   300 West Vine Street, Suite 2100   Lexington, Kentucky 40507  
Facsimile:  (859) 246-3662   E-mail:  david.smith@skofirm.com   Attention:  J.
David Smith, Jr., Esq.     To the Purchaser: At the address set forth on the
signature page hereto.

 

 

 

 

5.2           This Subscription Agreement shall not be changed, modified or
amended except in writing and signed by the parties to be charged, and this
Subscription Agreement may not be discharged except by performance in accordance
with its terms or by a writing signed by the party to be charged.

 

5.3           Except as otherwise provided herein, this Subscription Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives and assigns.
If the Purchaser is more than one person, the obligation of such Purchaser shall
be joint and several and the agreements, representations, warranties, covenants
and acknowledgments herein contained shall be deemed to be made by and be
binding upon each such person and his or her heirs, executors, administrators,
successors and legal representatives. The rights and obligations of the parties
may not be assigned (whether by assignment, operation of law or otherwise)
except in the event of a merger, consolidation or other reorganization
undertaken for a reason other than to assign a party’s obligation, under this
Subscription Agreement.

 

5.4           This Subscription Agreement contains the entire agreement of the
parties with respect to the matters set forth herein, and supersedes any prior
subscription agreement between the parties with respect to the Common Shares
subscribed for hereunder, and there are no representations, covenants or other
agreements except as stated or referred to herein; provided, however, that, if
applicable, any confidentiality agreement between the Company and the Purchaser
shall remain in full force and effect except to the extent inconsistent with
this Subscription Agreement.

 

5.5           Purchaser will use its best efforts to keep the information in
this Subscription Agreement strictly confidential, and subject to Section
3.1(c), the Company will use its best efforts to keep the information provided
in the Confidential Purchaser Questionnaire and this Subscription Agreement
strictly confidential. The Company may present this Subscription Agreement and
the information provided in the Confidential Purchaser Questionnaire to (i) such
parties as it deems advisable if compelled by law or called upon to establish
the availability under any Federal or state securities laws of an exemption from
registration of the Offering or if the contents hereof are relevant to any issue
in any action, suit, or proceeding to which the Company is a party or by which
the Company is or may be bound and (ii) Bank Regulatory Authorities and FFKY and
its representatives to provide evidence of capital commitments to the Company in
connection with the Acquisition.

 

5.6           In the event of a dispute regarding this Subscription Agreement
that results in litigation or arbitration, the prevailing party, as determined
by the finder of facts, shall be entitled to an award of reasonable attorneys’
fees.

 

5.7           NOTWITHSTANDING THE PLACE WHERE THIS SUBSCRIPTION AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE
TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF INDIANA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW.

 

5.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.

 

5.9           This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

 

 

 

5.10         In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that the Company’s and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.

 

5.11         Except as required by law, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Purchaser
without the prior consent of the Company.

 

5.12         All representations, warranties, and covenants contained in this
Subscription Agreement shall survive the delivery of the Contingent Shares to
the Purchaser for a period of one year after the Closing Date.

 

5.13         Termination.

 

 (a) This Subscription Agreement may be terminated prior to the Closing:

 

(1)         by mutual written consent of the Purchaser and the Company;

 

(2)         by the Company or the Purchaser, upon written notice to the other
party, in the event that the Closing does not occur on or before the Expiration
Date;

 

(3)         by the Company or the Purchaser, upon written notice to the other
party, in the event that any Governmental Entity issues any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Subscription Agreement, and such order,
decree, injunction or other action shall have become final and non-appealable;

 

(4)         by the Company or the Purchaser, upon written notice to the other
party, if the Company or the Purchaser or any of their respective affiliates
receives written notice from or is otherwise advised by a Governmental Entity
that it will not grant (or intends to rescind or revoke if previously approved)
any required approval;

 

(5)         by the Purchaser, if the Purchaser or any of its affiliates receives
written notice from or is otherwise advised by a Governmental Entity that it
will not grant any required approval with respect to the Purchaser on the terms
contemplated by this Subscription Agreement without imposing a condition that
would so materially adversely impact the economic or business benefits of the
transaction for which the subject approval was requested or would so restrict
Purchaser’s or its affiliates’ ability to conduct their business (including
future transactions) that, had such condition been known, Purchaser would not,
in its reasonable judgment, have sought the subject approval;

 

(6)         by the Purchaser, if the Purchaser is not in material breach of any
of the terms of this Subscription Agreement, and there has been a material
breach of any representation, warranty, covenant or agreement made by the
Company in this Subscription Agreement, or any such representation and warranty
shall have become materially untrue after the date of this Subscription
Agreement, and such breach or condition is not curable or, if curable, is not
cured within thirty (30) days after written notice thereof is given to
Company.         

 

(b)          Nothing in this Section 5.13 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Subscription Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this
Subscription Agreement. Upon a termination in accordance with this Section 5.13,
the Company and the Purchaser shall not have any further obligation or liability
(including arising from such termination) to the other, except as provided in
this Article V.

 

 

 

 

5.14         Information Rights. Commencing on the execution date of this
Subscription Agreement and continuing until the earlier of the Closing and the
date that this Subscription Agreement is terminated, the Company shall (a)
promptly, but in any event within two (2) business days, notify Purchaser of any
material breach of any representation, warranty, covenant or agreement made by
the Company in this Subscription Agreement, or if any such representation or
warranty shall become materially untrue, and (b) within five (5) business days
after written request of Purchaser, provide written reports (which may be
provided by e-mail) to the Purchaser regarding the status of the Acquisition and
such other matters as may be reasonably requested by Purchaser.

 

NOTE: YOU MUST COMPLETE AND SIGN THE CONFIDENTIAL PURCHASER QUESTIONNAIRE, THE
IRS FORM W-9 ATTACHED AS EXHIBIT B HERETO.

 

Signatures appear on the following page

  

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
executed by its duly authorized representative as of the date set forth below.

 

      Signature of Purchaser   Signature of Joint Purchaser, if applicable      
      Name of Purchaser (please print)   Name of Joint Purchaser, if applicable
(please print)       Please indicate name and capacity of person signing above,
if the purchaser is not a natural person   Please indicate name and capacity of
person signing above, if the joint purchaser is not a natural person            
Name in which shares are to be registered   Name of Joint Purchaser, if
applicable (if different)   (please print)          
Date:  ___________________________, 2014

 

If the Purchaser is a natural person, the Purchaser’s State of residence is:
________________

 

If there are Joint Purchasers, please check one:

 

¨Joint Tenants with Rights of Survivorship

 

¨Tenants-in-Common

 

Community Property

 

If the Purchaser is not a natural person, it:

 

is the following type of organization:       is organized under the laws of:    
  has its principal place of business in:       was formed for the purpose of:  
    Purchaser’s Social Security Number or EIN:  

 

Business Address - Street   Mailing Address - Street (if different)      
City                       State                      Zip Code  
City                      State                      Zip Code Attn:     Attn:  
Telephone No.:     Telephone No.:   Facsimile No.:     Facsimile No.:   Email
Address:     Email Address:  

 

 

 

 

Number of Contingent Shares subscribed for: ____________ Shares.

 

Purchase Price Per Contingent Share: $22.33

 

Indicated Anticipated Percentage (post-Closing): _______%

 

Purchase Price (Aggregate Subscription Amount):$______________

 

You must pay the above subscription amount at the times and to the extent
provided in Article I of the Subscription Agreement. To the extent the Common
Shares to be held by Purchaser and its affiliates would, after giving effect to
the issuance of Common Shares in the Offering and the Acquisition, would exceed
9.9% of the outstanding Common Shares in the Company, the number of Common
Shares to be issued hereunder will (unless the Company elects to the contrary)
be adjusted as contemplated by the Subscription Agreement.

  

 

 

 

Accepted as of the 21st day of April, 2014.       COMMUNITY BANK SHARES OF
INDIANA, INC.       By:       Paul A. Chrisco     Executive Vice-President and
Chief Financial Officer  

  

 

 

 

EXHIBIT A

 

Acquisition – Basic Terms

 

·Community Bank Shares of Indiana, Inc. (NASDAQ CM: CBIN) would acquire all the
issued and outstanding common shares of First Financial Service Corporation
(NASDAQ GM: FFKY) pursuant to a statutory share exchange.

 

·The exchange consideration will be approximately 0.153 shares of CBIN common
stock for each outstanding share of FFKY common stock, for a total of no more
than 786,322 shares of CBIN common stock to be issued in the acquisition. The
consideration is subject to adjustment. Fractional shares of CBIN resulting from
the share exchange and “in the money” options of FFKY will receive cash
consideration. Based on CBIN’s 20 trading day average common stock price of
$22.33, the value of FFKY’s common stock, including the estimated value of the
options, in the Acquisition transaction is approximately $17.9 million.

 

·CBIN has agreed to add an FFKY director to CBIN’s board of directors and to add
an FFKY director Your Community Bank’s board of directors.

 

·FFKY’s subsidiary bank, First Federal Savings Bank of Elizabethtown, Kentucky,
will at or immediately following closing of the acquisition be merged into and
operated as part of CBIN’s largest subsidiary bank, Your Community Bank.

 

·As part of the transaction, the outstanding preferred stock of FFKY, all of
which was issued in the Troubled Asset Relief Program (TARP), will be redeemed
at or promptly following closing of the acquisition. A majority of the preferred
stock has contractually agreed to redemption at a discount to liquidation value.
It is anticipated FFKY’s trust preferred securities financings will remain
outstanding following closing.

 

 

 

 

 

EXHIBIT B

 

IRS FORM W-9

 

(Attached)

 

 

 

 

[tex10-2_pg32.jpg]

 

 

 

EXHIBIT C

 

FORM OF OPINION OF COMPANY COUNSEL

 

DRAFT

 

[date]

 

Sterne Agee & Leach, Inc. and

the Purchasers under each of the

Subscription Agreements described herein

c/o [address]

 

Re:Community Bank Shares of Indiana, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Community Bank Shares of Indiana, Inc., an Indiana
corporation (the "Company"), in connection with the execution and delivery by
the Company of the Subscription Agreements, dated as of ________ ___, 2014 (the
"Subscription Agreements"), by and among the Company and the purchasers
identified on the signature pages thereto (the “Purchasers”). This opinion is
given to you pursuant to Section 4.1(f) of the Subscription Agreements.
Capitalized terms not otherwise defined herein are defined as set forth in the
Subscription Agreement.

 

We have participated in the preparation and negotiation of the Subscription
Agreements, and the other documents referred to therein. We also have examined
such certificates of public officials, corporate documents and records and other
certificates, opinions, agreements and instruments as we have deemed necessary
in connection with the opinions hereinafter set forth, including one or more
certificates of executive officers of the Company respecting certain matters of
fact (collectively, the “Certificate”). We have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures on
original documents and conformity to original documents of all copies submitted
to us as conformed or photostatic copies.

 

Based on the foregoing and the qualifications, limitations and assumptions set
forth elsewhere herein, it is our opinion that:

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Indiana. The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to qualify could have a Material Adverse Effect on the Company.

 

Each of the following subsidiaries of the Company (the “Bank Subsidiaries”) is a
corporation, duly organized and in good standing under the laws of the State of
Indiana: Your Community Bank and The Scott County State Bank.

 

 

 

 

The Company has all requisite power and authority to (i) execute, deliver and
perform the Subscription Agreements, (ii) to issue, sell and deliver the
Contingent Shares, and (iii) to carry out and perform its obligations under, and
to consummate the transactions contemplated by, the Subscription Agreements.

 

All action on the part of the Company, its directors and its stockholders
necessary for the authorization, execution and delivery by the Company of the
Subscription Agreements, the authorization, issuance, sale and delivery of the
Contingent Shares pursuant to the Subscription Agreements and the consummation
by the Company of the transactions contemplated by the Subscription Agreements
has been duly taken. The Subscription Agreements have been duly and validly
executed and delivered by the Company and, assuming execution and delivery by
the other parties thereto, constitute the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with their respective
terms.

 

The authorized capital stock of the Company consists of 10,000,000 shares of
common stock, par value $0.10 per share (“Common Stock”), and 5,000,000 shares
of preferred stock, no par value (“Preferred Stock”). To our knowledge and based
solely on our review of the Certificate, after giving effect to the transactions
contemplated by the Subscription Agreements and the Acquisition Agreement, and
immediately after the Closing, (i) _________ shares of Common Stock will be
issued and outstanding; and (ii) ____________ shares of Preferred Stock will be
issued and outstanding. To our knowledge, except for rights described in Section
2.2(b)(3) of the Subscription Agreements and the SEC Reports, there are no other
options, warrants, conversion privileges or other rights presently outstanding
to purchase or otherwise acquire from the Company any capital stock or other
securities of the Company, or any other agreements to issue any such securities
or rights.

 

To our knowledge, the Company has filed all reports required to be filed by it
under Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as
amended.

 

The execution, delivery and performance by the Company of, and the compliance by
the Company with the terms of, the Subscription Agreements and the issuance,
sale and delivery of the Contingent Shares pursuant to the Subscription
Agreements do not (a) conflict with or result in a violation of any provision of
law, rule or regulation or any rule or regulation of any securities exchange on
which the Common Stock is traded or of the articles of incorporation or bylaws
or other similar organizational documents of the Company, (b) to our knowledge,
conflict with, result in a breach of or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or result in
or permit the termination of, any agreement, instrument, order, writ, judgment
or decree known to us to which the Company is a party or is subject or (c) to
our knowledge, result in the creation or imposition of any lien, claim or
encumbrance on any of the assets or properties of the Company.

 

To our knowledge, except as set forth in the SEC Reports, there is no claim,
action, suit, proceeding, arbitration, investigation or inquiry, pending or
threatened, before any court or governmental or administrative body or agency,
or any private arbitration tribunal, against the Company or Bank Subsidiaries,
or any of its officers, directors or employees in connection with the discharge
of their duties as officers, directors and employees, or affecting any of the
properties or assets of the Company or Bank Subsidiaries, which is reasonably
likely to have a Material Adverse Effect.

 

The Company is not, and after the consummation of the transactions contemplated
by the Subscription Agreement shall not be, an Investment Company within the
meaning of the Investment Company Act of 1940, as amended.

 

Our opinions expressed above are subject to the following qualifications,
limitations and assumptions:

 

 

 

 

A.           We have relied, as to matters of fact, upon statements and
certificates of officers of the Company, including those contained in the
Certificate, and have assumed the accuracy of the representations and warranties
of the Company contained in the Subscription Agreements.

 

B.           We have assumed the Subscription Agreements were duly authorized,
executed and delivered by the Purchasers under the Subscription Agreements and
are legal, valid and binding obligations of the Purchasers to the Subscription
Agreements, enforceable against such Purchasers in accordance with the terms of
the applicable Subscription Agreements.

 

C.           The opinions set forth herein are limited to the laws of the State
of Indiana and the United States of America.

 

D.           Whenever used in this letter, where matters are indicated to be “to
our Knowledge”, “known to us” or subject to terms of similar import or meaning,
it means that the opinion or matter stated is based solely upon the conscious
awareness of information as to the matters being opined upon by the attorneys at
Stoll Keenon Ogden PLLC who have been actively involved in the transactions
contemplated by the Subscription Agreements. We do not purport to have
undertaken, nor were we obligated or expected to undertake, an independent
investigation to determine the accuracy of the facts or other information as to
which our knowledge is sought.

 

E.           We do not undertake, and affirmatively disclaim, any obligation, to
advise you of any change in the views expressed herein resulting from any change
in the facts or assumptions upon which our opinions are based that hereafter
might come to our attention or from any change in the applicable law due to
legislative, judicial or administrative action or from any other cause.

 

F.            The opinions set forth in the last sentence of numerical paragraph
4 as to the binding effect and enforceability of the Subscription Agreements are
subject to the effect of: (i) any applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or similar laws and court decisions
affecting creditors’ rights generally; (ii) general principles of equity,
whether considered in a proceeding in equity or at law; (iii) general principles
of commercial reasonableness and requirements to act in good faith; (iv) the
discretion of a court or administrative body in any proceeding seeking the
remedy of specific performance or injunctive or other equitable relief; (v) any
applicable limitations on the recovery of attorneys’ fees, and (vi) any
applicable securities laws and decisions thereunder limiting (among other
things) indemnification.

 

G.           We render not opinion as to the enforceability of advance waivers
of any rights or defenses contained within in the Subscription Agreements,
including any waiver or rights related to rights to jury trial, venue and
jurisdiction.

 

This opinion letter is being delivered to you in connection with the
transactions described in the Subscription Agreements and may be relied upon
only by you, the Purchasers under each of the Subscription Agreements and the
legal counsel of each such Purchaser. Accordingly, this opinion letter may not
be relied upon in any manner by any other person or in connection with any other
transaction, and this opinion letter may not be disclosed or otherwise referred
to without our prior written consent. However, this opinion letter may be
disclosed to regulatory agencies having jurisdiction over you and the Purchasers
under each of the Subscription Agreements.

 

  Very truly yours,

  

 

 

 

COMMUNITY BANK SHARES OF INDIANA, INC.

 

COMMON STOCK

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:Community Bank Shares of Indiana, Inc.:

 

This Confidential Purchaser Questionnaire (this “Questionnaire”) must be
completed by each potential investor in connection with the private offering by
Community Bank Shares of Indiana, Inc. (the “Company”), a Indiana corporation
and the holding company for Your Community Bank and The Scott County State Bank,
of shares of its common stock, par value $0.10 per share (the “Securities”). The
Company must determine that a potential investor meets certain suitability
requirements before offering or selling the Securities to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that you satisfy the suitability standards
applicable to purchasers of the Securities. All potential investors must answer
all applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item. Please attach to this Questionnaire, if
applicable, a copy of your (A) Operating or Partnership Agreement, (B) Trust
Document or (C) Articles of Incorporation.

 

1. Background Information.

 

  (a) Name of Individual or Investing Entity:  

 

  (b) Address: ______________________________     ______________________________

 

  Address for correspondence, if different: ______________________________    
______________________________

 

  (c) Telephone Number: __________________

 

If a corporation, partnership, limited liability company, trust or other entity:

 

  (d) Description of Business: ___________________________________________    
___________________________________________    
___________________________________________

 

(e) Federal Tax I.D. Number: ___________________

 

 

 



 



(f) Individual(s) authorized to execute documents on behalf of the investing
entity in connection with this investment:

 

Name: ______________________________ Position or Title:
______________________________     Name: ______________________________ Position
or Title: ______________________________

 

Comment: A power of attorney is required if the partnership agreement or trust
agreement does not specifically authorize the above-named individual(s) to make
this investment for the partnership or trust. In the case of a corporate
investor, corporate resolutions authorizing this investment and specifying the
individuals authorized to execute investment documents on behalf of the
corporation are required to be delivered herewith.

 

(g) Type of Investing Entity:

 

Corporation _____ Limited Liability Company _____ General Partnership _____
Limited Partnership _____ Revocable Trust _____ Irrevocable Trust _____ Pension
or Profit Sharing Plan or   Trust (Indicate Type of Plan or Trust) _____
Individual Retirement Account _____

 

Comment: The beneficiary of an Individual Retirement Account also must provide a
completed Questionnaire (Natural Persons).

 

Estate _____ Other _____

 

(h) Place of Organization: ________________________     (i) Date of
Organization: ________________________

 

(j) Was the entity organized for the specific purpose of investing in the
Company?

 

Yes____ No____

 

(k) Number of Equity Owners: ___________________

 

Comment: An “equity owner,” for the purposes of this Questionnaire, means (1)
the stockholders in the case of a corporation, (2) the limited partners only in
the case of a limited partnership, (3) the general partner in the case of a
general partnership, (4) the grantor(s) in the case of a trust revocable at the
sole option of the grantor(s), or (5) the members in the case of a limited
liability company.

 

 

 

 

2. Suitable Purchasers.

 

All purchasers will be required to represent that they meet at least one of the
following requirements. Please indicate which of the following you meet by
initialing in the space(s) provided:

 

(a) The individual purchaser (if a natural person) or all of the equity owners
of the investing entity meet (i), (ii), (iii) or (iv) below:

 

  ___ (i)          Have an individual net worth (or joint net worth with spouse)
in excess of $1,000,000 Note:  The value of your primary residence, including
any indebtedness associated therewith, is to be excluded in determining your net
worth; provided, however, if the indebtedness on your primary residence exceeds
the value of your home, such excess amount should be considered a liability and
deducted from your net worth;

 

  ___ (ii) Had an individual income (not including any amounts attributable to
spouse or to property owned by spouse) of more than $200,000 in each of the
previous two (2) calendar years and a reasonable expectation to reach the same
income level in the current year;

 

  ___ (iii) Had a joint income with a spouse in excess of $300,000 in each of
the previous two (2) calendar years and a reasonable expectation to reach the
same income level in the current year; or

 

  ___ (iv) Is an executive officer or director of the Company.

 

(b) The purchaser is any of the following entities (indicate by initialing the
appropriate line(s)):

 

  ___ (i) A bank or savings and loan association, whether acting in its
individual or fiduciary capacity.           ___ (ii) A broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934.           ___
(iii) An insurance company.           ___ (iv) An investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in said Act.           ___ (v) A Small Business Investment Company
licensed by the U.S. Small Business Administration.           ___ (vi) A plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality thereof, for the benefit of its employees, if such plan has
total assets in excess of $5,000,000.           ___ (vii) An employee benefit
plan within the meaning of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), if the investment decision with respect to this
investment is made by a plan fiduciary which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or if a
self-directed plan, its investment decisions are made solely by persons who are
accredited investors.

 

 

 

 

  ___ (viii) A private business development company as defined in the Investment
Company Act of 1940.           ___ (ix) A corporation, Massachusetts or similar
business trust or partnership, or any tax exempt organization as defined in
Section 501(c)(3) of the Internal Revenue Code, not formed for the specific
purpose of acquiring the Securities, with total assets in excess of $5,000,000.
          ___ (x) A trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring securities being acquired hereby, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of an investment in the Securities.

 

3. Additional Information.

 

(a) If for a Trust:

 

A trust must attach a copy of its Declaration of Trust or other governing
instrument, as amended, as well as all other documents that authorize the trust
to invest in the Securities. All documentation must be complete and correct.

 

(b) If for a Retirement Plan:

 

The retirement plan must attach copies of all documents governing the retirement
plan as well as all other documents authorizing the retirement plan to invest in
the Securities. Include, as necessary, documents defining permitted investments
by the retirement plan and demonstrating the authority of the signing individual
to act on behalf of the retirement plan. All documentation must be complete and
correct.

 

4. Other Certification.

 

(a) If by a Corporation:

 

By signing the Signature Page to this Questionnaire, the undersigned certifies
the following:

 

(i)That the corporation’s purchase of the Securities will be solely for the
corporation’s own account and not for the account of any other person or entity;
and

 

(ii)That the corporation’s name, address of principal office, place of
incorporation and Federal taxpayer identification number, as set forth in this
Questionnaire, are true, correct and complete.

 

(b) If by a Partnership:

 

By signing the Signature Page to this Questionnaire, the undersigned certifies
on behalf of the subscribing partnership the following:

 

 

 

 

(i)That the subscribing partnership’s purchase of the Securities will be solely
for the subscribing partnership’s own account and not for the account of any
other person or entity; and

 

(ii)That the subscribing partnership’s name, address of principal office, place
of formation and Federal taxpayer identification number as set forth in this
Questionnaire are true, correct and complete.

 

(c) If by a Trust (Other than a Retirement-Related Trust) or Estate:

 

By signing the Signature Page to this Questionnaire, the undersigned certifies
the following:

 

(i)That the trust’s or estate’s purchase of the Securities will be solely for
the trust’s or estate’s own account and not for the account of any other person
or entity;

 

(ii)That the trust’s or estate’s purchase of the Securities is within the
investment powers and authority of the trust or estate (as set forth in the
declaration of trust or other governing instrument) and that all necessary
consents, approvals and authorizations for such purchase have been obtained and
that each person who signs the Signature Page has all requisite power and
authority as trustee or executor or administrator to execute this Questionnaire
and the Subscription Agreement on behalf of the trust or estate;

 

(iii)That the trust has not been established in connection with either (aa) an
employee benefit plan (as defined in Section 3(3) of ERISA), whether or not
subject to the provisions of Title I of ERISA, or (bb) a plan described in
Section 4975(e)(1) of the Internal Revenue Code;

 

(iv)That the trust’s name, address of principal office, place of formation and
Federal taxpayer identification number as set forth in this Questionnaire are
true, correct and complete.

 

(d) If by a Retirement Plan:

 

By signing the Signature Page to this Questionnaire, the undersigned certifies
the following:

 

(i)That the retirement plan’s purchase of the Securities will be solely for the
retirement plan’s own account and not for the account of any other person or
entity; and

 

(ii)That the retirement plan’s governing documents duly authorize the type of
investment contemplated herein and the undersigned is authorized and empowered
to make such investment on behalf of the retirement plan.

 

(e) If by a Limited Liability Company:

 

By signing the Signature Page to this Questionnaire, the undersigned certifies
the following:

 

(i)That the limited liability company’s purchase of the Securities will be
solely for its own account and not for the account of any other person or
entity; and

 

 

 

 

(ii)That the limited liability company’s name, address of principal office,
place of organization and Federal taxpayer identification number, as set forth
in this Questionnaire, are true, correct and complete.

 

5. Reliance by the Company.

 

(a) The answers to the above questions are complete and correct and may be
relied upon by the Company and its affiliates in determining whether the
offering in connection with which the undersigned has executed this
Questionnaire is exempt from registration under the Securities Act;

 

(b) The undersigned will notify the Company and its affiliates immediately of
any material change in any statement made herein or any event resulting in the
omission of any statement required to be made herein that occurs prior to the
acceptance of the Subscription Agreement;

 

(c) The person signing this Questionnaire on behalf of the investing entity has
been duly authorized to acquire the Securities and sign the Subscription
Agreement on behalf of the entity and, further, that the undersigned entity has
all requisite authority to purchase the Securities and enter into the
Subscription Agreement; and

 

(d) The undersigned hereby certifies that they have read the entire Subscription
Agreement and understand the contents thereof.

 

[Signature page follows] 

 

 

 

 

A.   FOR EXECUTION BY AN INDIVIDUAL:

 

_________________________________   By:
___________________________________________ Date   Print Name:
____________________________________       ADDITIONAL SIGNATURES BY AN
INDIVIDUAL (for joint subscriptions only):      
_________________________________   By:
___________________________________________ Date   Print Name:
____________________________________

 

B.   FOR EXECUTION BY AN ENTITY:

 

    Entity Name: ___________________________________      
_________________________________   By:
___________________________________________ Date   Print Name:
____________________________________     Title:
_________________________________________

 

ADDITIONAL SIGNATURES BY AN ENTITY (if required by partnership, corporation or
trust document):

 

    Entity Name: ___________________________________      
_________________________________   By:
___________________________________________ Date   Print Name:
____________________________________     Title:
_________________________________________           Entity Name:
___________________________________       _________________________________  
By: ___________________________________________ Date   Print Name:
____________________________________     Title:
_________________________________________

 

*UNLESS (i) the trust has total assets in excess of $5,000,000; (ii) the trust
was not formed for the specific purpose of acquiring the Securities; and (iii)
the purchase by the trust is directed by a person who has such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of an investment in the Securities, the
grantor(s) of the trust also must provide a completed Questionnaire (Natural
Persons).

 

**For purposes of this Questionnaire, a purchaser’s “net worth” is equal to the
excess of total assets at fair market value over total liabilities.

 

***For purposes of this Questionnaire, “income” means adjusted gross income, as
reported for Federal income tax purposes, less any income attributable to a
spouse or property owned by a spouse, increased by the following amounts (but
not including any amounts attributable to a spouse or to property owned by a
spouse): (i) the amount of any tax-exempt interest income under Section 103 of
the Internal Revenue Code of 1986, as amended (the “Code”) received, (ii) the
amount of losses claimed as a limited partner in a limited partnership as
reported on Schedule E of Form 1040, and (iii) any deduction claimed for
depletion under Section 611 et. seq. of the Code.

 

 

 

